ORDER OF SUSPENSION
The respondent, Terry Alan Pansiera, was admitted as a member of the Kentucky Bar Association on motion and order of this Court entered October 23, 1992. On or about August 9, 1994, respondent was indicted in the Hamilton County, Ohio, Court of Common Pleas for seven felony counts of corruption of a minor. Pansiera pled guilty on January 10, 1995, to each of the seven counts. On February 8, 1995, Pansiera was adjudged guilty of each count and sentenced to a two-year prison term on each count, to run consecutively. However, all the sentences were suspended except the first two-year sentence. Respondent was also sentenced to five years’ probation after he completes his prison sentence and was ordered to pay a $5,000 fine.
Pursuant to SCR 3.166, respondent was automatically suspended from the practice of law in the Commonwealth of Kentucky, beginning on the day following the plea of guilty or finding of guilt by a judge or jury, whichever occurred first. Therefore, as of January 11, 1995, respondent Terry Alan Pansiera was suspended from the practice of law in Kentucky, which suspension shall remain in effect until dissolved or superseded by an order from this Court. No motion has been filed to modify or dissolve the suspension pursuant to SCR 3.166(1). As required by said rule, respondent shall immediately *614notify all his clients in -writing of his inability to continue to represent them and shall furnish copies of all such letters to the Director. He must also make arrangements to return all active files to his clients or new counsel, to return all unearned attorney fees and client property to his clients, and he shall advise the Director of such arrangements. Disciplinary proceedings against such attorney shall be initiated by the Inquiry Tribunal pursuant to SCR 3.160, unless already begun or unless the respondent resigns under terms of disbarment.
ENTERED: April 20, 1995.
/s/ Robert F. Stephens
Chief Justice